*68
ORDER

PER CURIAM.
Appellant, Richard Bradley, appeals from a judgment entered upon a jury verdict finding him to be a sexually violent predator, pursuant to sections 632.480 et seq. RSMo (Cum.Supp.2009). The evidence in support of the jury verdict is not insufficient. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).